EX‑34.5 (logo) Deloitte Deloitte & Touche LLP 695 Town Center Drive Suite 1200 Costa Mesa, CA 92626 USA Tel:+1 Fax:+1 www.deloitte.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To Pacific Life Insurance Company: We have examined management’s assertion, included in the accompanying Management’s Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria, that Pacific Life Insurance Company (the “Company”) complied with the relevant servicing criteria set forth in Item 1122 (d) of the Securities and Exchange Commission’s Regulation AB for the Securitized Commercial
